Judgment, Supreme Court, New York County (Seymour Schwartz, J., at trial and sentence; Joan B. Carey and Milton L. Williams, JJ., at pretrial motions), rendered on April 11, 1984, unanimously reversed, on the law, and the indictment dismissed. (See, People v Jones, 68 NY2d 717.) The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required. No opinion. Concur—Kupferman, J. P., Ross, Kassal, Ellerin and Rubin, JJ.